Title: To Thomas Jefferson from Albert Gallatin, 3 January 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Jany. 3d 1802
          
          If you wish to avoid the formality of a message in relation to the Supervisor North West of the Ohio, I may write the enclosed letter to the Chairman of the Committee of Ways and Means. Please to return it, if you approve that mode.
          But if you think it better to make the communication by message, you may make one out of the letter, as this contains all the necessary facts.
          Respectfully Your most obt. Servt.
          
            Albert Gallatin
          
        